EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising: (a) a container comprising: a container body and a dispensing closure forming an interior region configured to contain a plurality of wipes that are interconnected such that pulling on a lead end of a lead wipe of the plurality of wipes causes a following wipe of the plurality of wipes to also be pulled and follow the lead wipe; (b) a container aperture defined by the container body and configured to be covered by the dispensing closure; (c) two or more flexible sections of the dispensing closure; (d) one or more frangible borders that join the two or more flexible sections together in a first configuration to form a single piece dispensing closure; and (e) a dispensing aperture formed between the two or more flexible sections when the frangible borders are broken by a user in a second configuration to allow for dispensing of the wipes; (f) wherein the dispensing aperture is sized to allow one or more digits of a hand to reach through the dispensing aperture to access the interior region; wherein the container body and the dispensing closure form a liquid-tight sealed interior region in the first configuration; and wherein the container includes no additional lid portion in addition to the container body and dispensing closure to form the liquid-tight sealed interior region…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 11 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising: (a) a container body defining an interior region and a container aperture; (b) a dispensing closure configured to selectively close the container aperture; (c) a moisture seal formed around the container aperture; (d) two or more sections of the dispensing closure configured to elastically flex in a second configuration relative to the container body; (e) one or more frangible portions that join the flexible sections together in a first configuration to form a single piece dispensing closure; and (f) a dispensing aperture that is created when the frangible portions are broken by a user in the second configuration to allow for the dispensing of wipes; Page 3 of 13In re Appln. of May Application No. 16/748,059 wherein the container body and the dispensing closure form a liquid-tight sealed interior region in the first and second configuration; and wherein the wipes dispenser container includes no additional sealing portion in addition to the container body and dispensing closure…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

The claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:

A wipes dispenser comprising: (a) a container comprising: a container body and a dispensing closure forming an interior region configured to contain a plurality of wet wipes that are interconnected such that pulling on a lead end of a lead wipe of the plurality of wipes causes a following wipe of the plurality of wipes to also be pulled and follow the lead wipe; (b) a container aperture formed by the container body; (c) three or more flexible sections of the dispensing closure that extend toward one another; (d) three or more frangible borders that join the flexible sections together in a first configuration to form a single piece sealed dispensing closure to seal the interior region in the first configuration; and (e) a dispensing aperture that is created when the frangible borders are broken in a second configuration by a user to allow for the dispensing of the wipes; wherein the flexible sections are elastic and automatically reclose after opening in the second configuration forming a liquid-tight seal to contain moisture within the dispensing container without any additional lid around the dispensing aperture…

…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651